J-S30032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF: THE ESTATE OF            :   IN THE SUPERIOR COURT OF
    REGINALD M. WATKINS, DECEASED              :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: RONALD K. WATKINS               :
                                               :
                                               :
                                               :
                                               :   No. 69 WDA 2020

                Appeal from the Decree Entered August 29, 2019
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                          No(s): Docket # 021406205


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                              FILED JULY 21, 2020

        Appellant Ronald K. Watkins appeals from the decree and schedule of

distribution of the estate of his deceased brother, Reginald Watkins

(“Decedent”). After careful review, we affirm the Orphans’ Court decree.

        On August 27, 2014, Decedent died intestate, survived by his wife

Debbie Watkins (“Administratrix”), who was granted Letters of Administration

for the estate, as well as his daughter, India McCoy (“Daughter”).

Administratrix is the Daughter’s stepmother.

        On May 9, 2018, Administratrix filed a first and final account along with

a petition for adjudication and a statement of proposed distribution. On May

18, 2018, Appellant filed objections to             the   account, asserting   that

Administratrix had not conducted a complete accounting and suggested that

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S30032-20



Decedent had previously made a will that designated Appellant as the primary

beneficiary of his estate. Administratrix filed a reply indicating that Appellant

failed to provide Decedent’s alleged will for probate despite several requests

for him to do so.

       After holding a conference with all parties present, on September 30,

2018, the Orphans’ Court filed on order dismissing Appellant’s objections. The

Orphans’ Court reasoned that Appellant lacked standing to file objections

given that Decedent had died intestate and was survived by his wife and

daughter.

       On August 29, 2019, the Orphans’ Court entered a decree distributing

the estate of the Decedent.      On September 10, 2019, Appellant filed an

exception to the decree, claiming Administratrix had fraudulently obtained the

decree in failing to submit all relevant documents to the court. On September

10, 2019, the Orphans’ Court entered an order denying Appellant’s

exceptions. On January 14, 2020, Appellant filed this appeal.

       As a preliminary matter, we must determine whether this appeal was

timely filed. As a general rule, a “notice of appeal … shall be filed within 30

days after the entry of the order from which the appeal is taken.” Pa.R.A.P.

903.    Appellant has appealed Orphans’ Court’s August 29, 2019 decree

distributing the estate. See Pa.R.A.P. 342(a)(1) (“[a]n appeal may be taken

as of right from the following orders of the Orphans' Court Division ... [a]n

order confirming an account, or authorizing or directing a distribution from an

estate or trust”); Pa.R.A.P. 341(a) (“an appeal may be taken as of right from

                                      -2-
J-S30032-20



any final order of a government unit or trial court”).1 The Orphans’ Court asks

this Court to dismiss this appeal as untimely as Appellant filed his notice of

appeal on January 14, 2020, which was more than thirty days after the

distribution decree.

       However, in reviewing the docket in this case, we note that the notice

of the entry of the decree distributing the estate was not given to the parties

as required by our rules of appellate procedure. See Pa.R.A.P. 108. This

Court has held that the appeal period does not begin to run when such notice

is not filed:

       Rule of Appellate Procedure 108(b) designates the date of entry
       of an order as “the day on which the clerk makes the notation in
       the docket that notice of entry of the order has been given as
       required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b) (emphasis
       added). Our Supreme Court has held that “an order is not
       appealable until it is entered on the docket with the required
       notation that appropriate notice has been given.” Frazier v. City
       of Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999)
       (emphasis added). Where there is no indication on the docket that
       Rule 236(b) notice has been given, then the appeal period has not
       started to run. Id. at 621–22, 735 A.2d at 115. Our Supreme
       Court has expressly held that this is a bright-line rule, to be
       interpreted strictly. That the appealing party did indeed receive
____________________________________________


1 Appellant’s filing of exceptions to the Orphans’ Court order distributing the
estate had no effect on the appeal period. Orphans’ Court Rule 8.1 provides
that “except as provided in Rule 8.2, no exceptions or post-trial motions may
be filed to any order or decree of the court.” P.O.C. Rule 8.1. Rule 8.2
provides may request the court to reconsider any order that is final under
Pa.R.A.P. 341(b) or 342 … so long as the order granting reconsideration is
consistent with Pa.R.A.P. 1701(b)(3).” P.O.C. Rule 8.2. In addition, the
comment to Rule 8.2 provides that “[t]he period for filing an appeal is not
tolled by the filing of a motion for reconsideration unless the court grants the
motion for reconsideration prior to the expiration of the appeal period.” Id.
(comment).

                                           -3-
J-S30032-20


      notice does not alter the rule that the 30–day appeal period is not
      triggered until the clerk makes a notation on the docket that notice
      of entry of the order has been given. Id.

In re L.M., 923 A.2d 505, 508–509 (Pa.Super. 2007).

      As noted above, although the Orphans’ Court entered a final order

distributing the estate, the docket does not contain any indication that notice

of the entry of the order was given to the parties. Thus, the appeal period did

not begin to run and this appeal will not be quashed as untimely filed.

      Our standard and scope of review is well-established:

            When reviewing a decree entered by the Orphans' Court,
      this Court must determine whether the record is free from legal
      error and the court's factual findings are supported by the
      evidence. Because the Orphans' Court sits as the fact-finder, it
      determines the credibility of the witnesses and, on review, we will
      not reverse its credibility determinations absent an abuse of that
      discretion.

             However, we are not constrained to give the same deference
      to any resulting legal conclusions. The Orphans' Court decision
      will not be reversed unless there has been an abuse of discretion
      or a fundamental error in applying the correct principles of law.

In re Estate of Whitley, 50 A.3d 203, 206–207 (Pa.Super. 2012) (internal

citations and quotation marks omitted).

      Before reaching the merits of Appellant’s arguments, we note that

Appellant’s pro se brief is defective in that it fails to comply with nearly every

requirement in Pa.R.A.P. 2111(a)(1)-(12) and does not contain any

comprehensible factual background, procedural history, citation to authority,

legal argument or analysis. Pennsylvania Rule of Appellate Procedure 2101




                                      -4-
J-S30032-20



allows this Court to quash or dismiss an appeal if the appellate brief contains

substantial defects. Pa.R.A.P. 2101.

       While we acknowledge that Appellant is proceeding pro se and we will

construe his brief liberally, he is not entitled to special deference as a pro se

litigant as this Court has held that “[a]ny layperson choosing to represent

[himself] in a legal proceeding must, to some reasonable extent, assume the

risk that [his] lack of expertise and legal training will prove [his] undoing.”

Branch Banking & Tr. v. Gesiorski, 904 A.2d 939, 942 (Pa.Super. 2006).

Specifically, this Court will not act as counsel for the appellant. “When issues

are not properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review[,] a Court will not consider

the merits thereof.” Id. at 942–43.

       Appellant fails to address the Orphans’ Court’s determination that

Appellant had no standing to file objections to the First and Final Accounting

of the Estate based on his relation to Decedent as his brother, when the

Decedent was survived by his wife and his daughter.2      Moreover, Appellant’s

brief does not contain any comprehensible legal discussion.         As a result,

Appellant’s failure to develop his arguments preclude any meaningful judicial

review of this appeal. This Court has consistently held that “failure to develop

an argument with citation to, and analysis of, relevant authority waives that


____________________________________________


2 Pennsylvania’s rules for intestate succession are found in the Chapter 21 of
the Probate, Estates, and Fiduciaries Code. See 20 Pa.C.S.A. §§ 2101-2110.

                                           -5-
J-S30032-20



issue on review.”   In re Estate of Schumacher, 133 A.3d 45 (Pa.Super.

2016).

      As a result, Appellant’s issues are waived on appeal.     Therefore, we

affirm the Orphans’ Court’s decree distributing the estate at issue.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2020




                                     -6-